SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 28, 2011 AlphaTrade.com (Exact name of registrant as specified in its charter) Nevada 000-25631 98-0211652 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3573 Howard Hughes Parkway, #200, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(604) 986-9866 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 4 – Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant’s Certifying Accountant. On April 28, 2011, Sadler, Gibb & Associates, LLC resigned as our independent registered public accounting firm. None of the reports of Sadler, Gibb & Associates, LLC on our financial statements for either of the past one year or any subsequent interim periods contained an adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles, except that the audited financial statements contained in our Form 10-K for the fiscal year ended December 31, 2009 included a going concern qualification in our audited financial statements. During our most recent fiscal year and the subsequent interim periods thereto, there were no disagreements with Sadler, Gibb & Associates, LLC whether or not resolved, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to Sadler, Gibb & Associates, LLC’s satisfaction, would have caused it to make reference to the subject matter of the disagreement in connection with its report on the registrant's financial statements. The registrant has requested that Sadler, Gibb & Associates, LLC furnish it with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements. The letter is attached as an exhibit to this Form 8-K. On April 30, 2011, we engaged the accounting firm of Li & Company, PC as our new independent registered public accounting firm. During the two most recent fiscal years and the interim periods preceding the engagement of Li & Company, PC, we have not consulted Li & Company, PC regarding any of the matters set forth in Item 304(a)(2)(i) or (ii) of Regulation S-K. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits Exhibit No. Description Letter of Sadler, Gibb & Associates, LLC 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AlphaTrade.com /s/ Anthony K. Miller Anthony K. Miller President and Director Date:May 3, 2011
